Citation Nr: 1726078	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-49 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, and from December 2004 to February 2006.  She also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran initially requested a hearing in June 2010, prior to the issuance of the statement of the case in October 2010.  However, in the VA Form 9 filed in December 2010, she withdrew her request for a hearing.  Furthermore, although she indicated a request for a hearing in the April 2016 VA Form 9, the Board finds this request to be untimely.  Following the expiration of the period described in 38 C.F.R. § 20.1304, the Board generally cannot accept, in pertinent part, a request for a hearing unless an appellant demonstrates on motion that there was good cause for delay. 38 C.F.R. § 20.1304 (b)(1). Examples of good cause include, but are not limited to, illness of the appellant or the representative, which precluded action during the period; death of an individual representative; withdrawal of an individual representative; or the discovery of evidence that was not available prior to the expiration of the period. Id.  The regulation also provides more examples of "good cause." Such motions must be in writing and contain the type of personal information prescribed in the regulation and must be filed at the Board.  No such good cause has been shown.

In October 2016, the Board remanded the appeal to afford the Veteran a new VA examination for her left knee.  A new VA examination to evaluate the left knee disability was completed in December 2016.

In January 2017, the Veteran submitted additional private treatment records. In June 2017, the Veteran's representative submitted a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's left knee disability has been manifested by flexion limited to no less than 44 degrees, even with contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.

2. From December 2, 2016, the Veteran's left knee disability has been manifested by limited extension to 7 degrees.

3.  At no point during the appeal period has there been objective evidence of lateral instability.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for the left knee disability for limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5260-5010 (2016).

2. From December 2, 2016, the criteria for a separate 10 percent, but no higher, disability rating for limitation of extension of the left knee are met. 38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DC 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The Veteran received the required VCAA notice by letter in January 2009.  The Veteran's appeal seeking a higher evaluation for her left knee disability presents a "downstream" issue following upon the grant of service connection.  Because VA has granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016). Here, the service treatment records, post-service treatment records, as well as the November 2010 and December 2016 VA examination reports are part of the claims file. She has not identified any outstanding records.  The VA examiners' findings pertaining to the Veteran's left knee disability allow the Board to rate her disability under the appropriate diagnostic criteria.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination and opinion must be adequate).  

All necessary development has been accomplished.

II. Increased Rating for a Left Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 50 (2007).

Consideration is given to the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40). 

When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Painful motion without functional limitation, however, cannot serve as the basis for a rating in excess of the minimum.  Mitchell, supra.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

Rating Criteria for Knees 

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  However, where the Veteran shows noncompensable limitation of motion, but painful motion and functional impairment are evident, the Veteran is entitled to a 10 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257 (2016).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other DCs pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 holds that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the diagnostic code.  Because DCs 5258 and 5259 have been interpreted as already contemplating limitation of motion of the knee generally (which means it contemplates limitation of flexion and extension), the law does not allow for a separate rating under DCs 5259 and 5260 and/or 5261, because that would be compensating the same limitation of motion more than once.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2016).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2016).  As the Veteran has not had a knee replacement, or impairment of the tibia and fibula, these codes are inapplicable.  

Evaluation

The Veteran contends that the severity of her left knee disability warrants a higher rating.  She was initially assigned an evaluation of 10 percent due to painful motion.

The Veteran's left knee disability is currently evaluated pursuant to DC 5260-5010.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the left knee disability is service-connected under DC 5260 for limitation of flexion, as well as under DC 5010 for arthritis due to trauma.

The evidence demonstrates that the Veteran's left knee flexion has been limited to 90 degrees during the appeal period.  Even in consideration of pain, the Board finds that she is not entitled to a rating in excess of 10 percent under DC 5260. 
The Veteran has stated that she experiences knee pain and requires the assistance of a knee brace.  The pain has limited her ability to perform cardiovascular exercises and stand for prolonged periods of time.  See May 2010 Notice of Disagreement.

In November 2010, the Veteran was afforded a VA examination for her left knee disability.  She reported experiencing weakness, stiffness, swelling, instability when using stairs, tenderness, and pain.  She did not experience heat, redness, lack of endurance, locking, fatigability, deformity, drainage, effusion, sublimation, or dislocation.  Flare-ups occurred as often as 10 times per day for one hour. During the flare-ups, she would experience functional impairment in the form of pain and limitation of motion when squatting, standing, walking, bending, and using stairs.  She used a knee brace for ambulation and was unable to stand or walk for prolonged periods of time.  

The examiner noted tenderness and crepitus of the left knee.  There were no objective signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, genu recurvatum, locking pain, or ankylosis.  Flexion was to 140 degrees, with objective evidence of pain at 44 degrees.  Extension was normal at 0 degrees, with objective evidence of pain at 2 degrees.  Repetitive use testing demonstrated no additional limitation of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Left knee stability testing was within normal limits.   

In December 2016, the Veteran underwent a second VA examination to evaluate the severity of her left knee disability.  She reported experiencing flare-ups due to the cold weather.  Functional impairment of the left knee joint required the assistance of a railing when using stairs.  Flexion was limited to 90 degrees.  Extension was limited to 7 degrees.  The examiner noted that the Veteran's obesity severely limited range of motion testing.  Both flexion and extension exhibited pain, which resulted in functional loss.  There was evidence of pain with weight-bearing, as well as objective evidence of localized tenderness or pain on palpation of the joint.  There was no evidence of crepitus.  There was no evidence of functional loss or range of motion loss after repetitive use testing.  Muscle strength was normal and there was no evidence of atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was within normal limits.  The Veteran reported occasional use of a knee brace to assist with locomotion.  The examiner noted that the left knee disability hindered her ability to run, climb stairs, and stand for prolonged periods of time.   

Most recently, in January 2017, the Veteran submitted a statement reporting that she had been administered a triamcinolone acetonide injection in her left knee for pain.

In this regard, the Board has considered whether pain, swelling, weakness, fatigue, incoordination, or flare-ups result in additional functional loss.  As demonstrated during the November 2010 VA examination, joint flexion was additionally limited by pain, from 90 degrees of flexion to 44 degrees.  This level of limitation, however, is still contemplated by the 10 percent rating for limitation of flexion.   In the December 2016 medical opinion, the VA examiner reviewed the medical evidence and was unable to determine the extent of additional limitations due to pain, weakness, fatigability, or incoordination without resorting to mere speculation, as no changes were observed with repetitive testing performed at the examination.  Regarding reported flare-ups, the December 2016 examiner stated that it was not possible to determine, without resorting to mere speculation, if additional limitation of motion was present due to pain during flare-ups.  As the Veteran was not currently experiencing a flare-up, the VA examiner was unable to assess any additional functional loss in terms of range of motion loss, and, thus, it was infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation. 38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating. Id. Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the left knee.  See DeLuca, 8 Vet. App. at 207-08; Mitchell, 25 Vet. App. 32.  

Regarding extension, the December 2016 examiner indicated that the Veteran's extension of the left knee is limited to 7 degrees. This more nearly approximates the limitation of extension that is compensable at the 10 percent level under DC 5261. As her limitation of extension did not exceed 10 degrees at any time, however, it does not reach the level of limitation contemplated by the next higher, 20 percent rating category, which requires limitation to at least 15 degrees or more. Thus, a separate 10 percent rating for limitation of extension of the left knee is warranted beginning December 2, 2016, when the evidence first showed the limitation, under DC 5261. Prior to that date, there is no showing of limited extension.

The evidence shows additional left knee symptoms including subjective complaints of intermittent instability when using stairs, as stated by the Veteran at the November 2010 VA examination.  However, both VA examiners found no objective evidence of left knee lateral instability or subluxation, as joint stability testing was within normal limits on both occasions.  Therefore, these symptoms are contemplated in the Veteran's disability rating under DC 5260-5010.  Thus, the Board finds that a separate rating is not warranted under DC 5257 for recurrent subluxation or lateral instability.  Likewise, there are no other symptoms noted in the record that would warrant alternative or additional ratings for the knee.

Accordingly, for the reasons stated above, the evidence is against a disability rating in excess of 10 percent for the left knee disability at any time during the appeal based on painful flexion under DC 5260-5010.  However, the evidence does support a separate 10 percent, but no higher, evaluation for limited extension of the left knee under DC 5261 for the rating period beginning December 2, 2016.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.

From December 2, 2016, a separate 10 percent, but no higher, evaluation for limited extension of the left knee is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


